—Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about February 27, 1997, dismissing the petition brought pursuant to CPLR article 78, and confirming the determination of respondent, dated August 9, 1996, in which respondent found that complainant, a subtenant in premises subject to the rent stabilization law, had been charged an excessive monthly rental, and directed that complainant be awarded treble damages in the amount of $3,016.09, unanimously affirmed, without costs.
Contrary to petitioner’s contention, the complaint was timely filed (Rent Stabilization Code [9 NYCRR] § 2526.1). Further, the Rent Administrator properly granted reconsideration of its order dated November 17, 1993 due to an “irregularity in vital matters” (Rent Stabilization Code [9 NYCRR] § 2527.8), namely, the failure of respondent to timely serve the parties with the order that aggrieved complainant, which failure functioned to deprive complainant of her right, under the circumstances, to file a Petition for Administrative Review.
Finally, the determinations of the agency were not irrational, arbitrary or capricious (see, Matter of Fresh Meadows Assocs. v New York City Conciliation & Appeals Bd., 88 Misc 2d 1003, 1004, affd 55 AD2d 559, affd 42 NY2d 925), since the record supports respondent’s finding that complainant had been charged in excess of the legal regulated rent. Concur — Rosenberger, J. P., Rubin, Williams, Tom and Saxe, JJ.